Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Robert J. Gigante, a Justice of the Supreme Court, Richmond County, to enter an interlocutory judgment on the issue of liability in the case of McConville v Reinauer Transportation Companies, LP, Richmond County index No. 12942/98.
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
An interlocutory judgment on the issue of liability in the case of McConville v Reinauer Transportation Companies, LP, was entered on March 2, 2006. Krausman, J.E, Luciano, Fisher and Dillon, JJ., concur.